Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amy T. Lang on 8/22/2022.

The application has been amended as follows: 
In claim 1, in the first line, after the term “laminate”, please add the term “assembly”.
In claim 1, in the last line, before the period, please add the following:
“; and
	further comprising a silicon wafer disposed on the first cladding layer,
	wherein a silicon wafer coefficient of thermal expansion (CTESi) is within a range of about 35 x 10-7/°C to about 90 x 10-7/°C”.
In dependent claims 2-8, in the first line of each claim, after the term “laminate”, please add the term “assembly”.
Please cancel claims 21-22 and 24-25.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Cook (WO 2014/014217), Peng et al. (US 20140138420), and Gulati et al. (US 2014/0141217).
Cook discloses a glass laminate comprising a core glass having a CTE of 50 x 10-7/°C to 80 x 10-7/°C and glass cladding layers each having a CTE of 25 x 10-7/°C to 50 x 10-7/°C, wherein the core glass has a higher CTE than each cladding layer.  However, Cook is silent to the thickness relationship and silicon wafer having the claimed CTE.  Peng discloses a glass laminate having a glass core and two glass claddings wherein the glass laminate has a laminate CTE of about 88 x 10-7/°C.  However, Peng is silent to the glass core having the claimed CTE and silicon wafer having the claimed CTE.  Gulati discloses a glass laminate comprising a glass core and two glass claddings, wherein the glass core has a thickness of 0.01 mm to 2 mm and each glass cladding has a thickness of 0.07 mm to 0.25 mm.  However, Gulati is silent to the glass laminate having the claimed CTE, glass core having the claimed CTE, and a silicon wafer as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783